DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed Jan. 26, 2022 has been entered. Claims 1, 8-19, 21 remain pending in the application.  Claims 2-7, 20, 22-24 are canceled. 


Response to Arguments
Applicant's arguments filed Jan. 26, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 17 lines 5 and 11), Examiner attached a support file (taken from https://web.archive.org/web/20181213100145/https://www.phys.uconn.edu/~gibson/Notes/Section5_2/Sec5_2.htm) for explaining the constructive and deconstructive superpositions associated with Pruvost. Applicant’s argument for claims 1, 13, 16-18 is moot based on the new ground rejections.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent No. 11054516, hereafter Wu) in view of Pruvost (U.S. Patent No. 20110140802, hereafter Pruvost).
Regarding claim 1, Wu discloses that a transmission apparatus, comprising: 
a first radio frequency (RF) signal (col.5 line 40; col.6 line 1; chirp signal is RF signal) connection (Fig.2 output of item 110(1); col.5 line 41) configured to provide a first RF signal having a first phase (col.5 lines 40-42, PSK); 
a first phase shifter (Fig.2 item 108(1); col.5 line 41; mixer) configured to set the first phase of the first RF signal and to vary the first phase (col.5 line 40, PSK) of the first RF signal at the first RF signal connection between at least two discrete values (col.12 line 44, K-bit PSK) …… in accordance with a first predetermined phase modulation code (col.6 lines 18-20, preselected, PSK).
a second RF signal (col.5 line 40; col.6 line 1; chirp signal is RF signal) connection (Fig.2 output of item 110(2)) configured to provide a second RF signal having a second phase (col.5 lines 40-42). 
the RF signal can be orthogonal each other using proper codes in the transmission system (col.6 lines 18-20).
However, Wu does not disclose the connections between antennae and phased RF signals via a ring coupler. In the same field of endeavor, Pruvost discloses that 
a ring coupler (Fig.3 item 1; [0033] line 1) having a first plurality of antenna connections (Fig.1 items 61, 62, 71, 72; [0042] line 3; [0075] line 2) configured to couple a first plurality of antennas to the  {[0034] lines 3-7; Fig.3, input S1, one signal pathway passes the connections 2-61-71-5-72-62-4-2 (counterclockwise direction), the other pathway passes the connections 2-4-62-72-5-71-61-2 (clockwise direction)}, wherein the ring coupler is configured to cause, at each of the first plurality of antenna connections of the ring coupler, a superposition of the first components of the first RF signal and the second component of the first RF signal ([0041]; [0034] lines 3-7), wherein first RF transmission signals having different phases are obtained from the first RF signal at each of the first plurality of antenna connections ([0040]);
in order to use the first phase as a basis for causing the first RF transmission signals to have the different phases at the first plurality of antenna connections of the ring coupler ([0040]).
wherein the ring coupler comprises a second plurality of antenna connections (Fig.1 items 61, 62, 71, 72; [0042] line 3; [0075] line 2, antenna) configured to couple a second plurality of antennas to the second RF signal connection (Fig.3 item 4; [0035] line 3; second input), 
wherein the ring coupler is configured to split the second RF signal into a first component that propagates in the ring coupler from the second RF signal connection in a clockwise direction and a second component that propagates in the ring coupler from the second RF signal connection in a counterclockwise direction {[0034] lines 3-7; Fig.3, input S2, one signal pathway passes the connections 4-2-61-71-5-72-62-4 (counterclockwise direction), the other pathway passes the connections 4-62-72-5-71-61-2-4 (clockwise direction)}, 
wherein the ring coupler is configured to cause, at each of the second plurality of antenna connections of the ring coupler, a superposition of the first component of the second RF signal and the second component of the second RF signal ([0041]; [0034] lines 3-7), wherein second RF transmission , 
wherein the ring coupler is configured to cause a constructive superposition of the first and the second components of the first RF signal at of the first plurality of antenna connections [(Fig.3 item S1 as the first signal, the signals (items S61 and S72) at connections item 61 and item 72 are constructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0] and to cause a constructive superposition of the first and the second components of the second RF signal at the second plurality of antenna connections [Fig.3 item S2 as the second signal, the signals (items S62 and S71) at connections item 62 and item 71 are constructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0], wherein the first plurality of antenna connections and the second plurality of antenna connections are mutually exclusive of each other (It is well known that two sets of signals with different orthogonal features can be exclusive each other. So if the two input signals S1 and S2 have different orthogonal features, which can be provided by the disclosure in Wu, the superposition signals at the antenna connections will be mutually exclusive each other.), and 
wherein the ring coupler is configured to cause a destructive superposition of the first and the second components of the first RF signal at the second plurality of antenna connections [Fig.3 item S1 as the first signal, the signals (items S62 and S71) at connections item 62 and item 71 are deconstructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0] and to cause a destructive superposition of the first and the second components of the second RF signal at the first plurality of antenna connections [Fig.3 item S2 as the second signal, the signals (items S61 and S72) at connections item 61 and item 72 are deconstructive superposition, when: 1) distance between item 2 and item 4 is ].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to add a coupler between antennae and orthogonal phased RF signals with proper lengths among input and/or output ports. Doing so would use one coupler to generate desired mutually phase-shifted combined signals at antenna connections when it is needed in system design, as recognized by Pruvost ([0007]), and also avoid the interference between the two RF signals. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select proper lengths among input and/or output ports in ring coupler design to meet design requirements, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size as needed. The use of signals with orthogonal features each other for separating two signals in a same channel, which is well known in field, is likely to be obvious. The selection of signals with proper features each other for transmitting two signals in a same channel, which is well known in field, is likely to be obvious.

Regarding claim 8, which depends on claim 1, Wu discloses that the transmission apparatus further comprising 
a second phase shifter (Fig.2 item 108(2); col.5 line 41; mixer) configured to set the second phase of the second RF signal and to vary the second phase (col.5 line 40, PSK) of the RF signal at the second RF signal connection between at least two discrete values (col.12 line 44, K-bit PSK) …… in accordance with a second predetermined phase modulation code (col.6 lines 18-20, preselected, PSK).

in order to use the second phase as a basis for causing the second RF transmission signals to have the different phases at the second plurality of antenna connections of the ring coupler ([0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to generate phased RF signals as needed based on the requirement of transmission system design. Doing so would use one coupler to generate several pairs of mutually phase-shifted combined signals at antenna connections when it is needed in system design, as recognized by Pruvost ([0007]).

Regarding claim 9, which depends on claims 1 and 8, Wu discloses that in the transmission apparatus, 
the first and the second predetermined phase modulation codes are selectable from a plurality of predetermined phase modulation codes [col.6 lines 6(modulate), 18-20 (code set); col.11 lines 42-44, select]. 
However, Wu fails to disclose the propagation of the phased RF signal in the ring coupler.  In the same field of endeavor, Pruvost discloses that  
so that power is emitted via all of the first plurality of antenna connections and the second plurality of antenna connections (Fig.3 if input signals S1 and S2 are anti-phased based on the parameters in Fig.3 when L=0).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to select transmission codes for the two inputs of the ring coupler. Doing so would use one coupler to generate several pairs of mutually phase-shifted combined signals when it is needed in system design, as recognized by Pruvost 

Regarding claim 10, which depends on claims 1 and 8, Wu discloses that in the transmission apparatus, 
the first and the second predetermined phase modulation codes are selectable from a plurality of predetermined phase modulation codes [col.6 lines 6(modulate), 18-20 (code set); col.11 lines 42-44, select].
However, Wu fails to disclose the propagation of the phased RF signal in the ring coupler.  In the same field of endeavor, Pruvost discloses that  
so that power is emitted only via a subset of the first plurality of antenna connections and the second plurality of antenna connections. (Fig.3 if input signals S1 and S2 are in-phase based on the parameters in Fig.3 when L=0).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to select transmission codes for the two inputs of the ring coupler. Doing so would use one coupler to generate several pairs of mutually phase-shifted combined signals when it is needed in system design, as recognized by Pruvost ([0007]). The selection of signals with proper features each other for transmitting two signals in a same channel, which is well known in field, is likely to be obvious.

Regarding claim 11, which depends on claim 1, Wu does not disclose the connections between antennae and phased RF signals via a ring coupler. In the same field of endeavor, Pruvost discloses that in the transmission apparatus,

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to select proper parameters in the ring coupler design. Doing so would meet requirements as needed in system design. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select proper lengths among input and/or output ports in ring coupler design to meet design requirements, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size as needed.

Regarding claim 12, which depends on claim 1, Wu discloses that in the transmission apparatus, the transmission apparatus is a frequency-modulated continuous-wave (FMCW) radar Multiple-Input Multiple- Output (MIMO) apparatus or a pulse radar MIMO apparatus (Fig.1; Col. 3 line 12).


Regarding claim 13, Wu discloses that a multiple-input multiple-output (MIMO) transmission apparatus (Col. 3 line 12), comprising: 
a first radio frequency (RF) signal (col.5 line 40; col.6 line 1; chirp signal is RF signal) connection (Fig.2 output of item 110(1); col.5 line 41) having a first phase shifter (Fig.2 item 108(1); col.5 line 41, mixer) configured to provide a first RF signal, which is derived from an RF signal (col.5 lines 40-42); 

a control circuit (Fig.2 item 206; col.6 line 21-22 PSK coder) configured to set a first phase of the first RF signal at the first RF signal connection and to set a second phase of the second RF signal at the second RF signal connection on the basis of predetermined MIMO codes (col.6 lines 18-20; col.5 lines 1-2); and 
in accordance with a first selected MIMO code on a basis of the first phase of the first RF signal (col.6 lines 18-20; col.5 lines 1-2); 
in accordance with a second selected MIMO code on a basis of the second phase of the second RF signal (col.6 lines 18-20; col.5 lines 1-2)
the RF signal can be orthogonal each other using proper codes in the transmission system (col.6 lines 18-20).
However, Wu does not disclose the connections between antennae and phased RF signals via a ring coupler. In the same field of endeavor, Pruvost discloses that 
a ring coupler (Fig.3 item 1; [0033] line 1) having a first plurality of antenna connections (Fig.1 items 61, 62, 71, 72; [0042] line 3; [0075] line 2) configured to couple a first plurality of antennas to the first RF signal connection (Fig.3 item 2; [0033] line 2; first input), wherein the ring coupler is configured to split the first RF signal into a first component that propagates in the ring coupler from the first RF signal connection in a clockwise direction and a second component that propagates in the ring coupler from the first RF signal connection in a counterclockwise direction {[0034] lines 3-7; Fig.3, input S1, one signal pathway passes the connections 2-61-71-5-72-62-4-2 (counterclockwise direction), the other pathway passes the connections 2-4-62-72-5-71-61-2 (clockwise direction)}, wherein the ring coupler is configured to cause, at each of the first plurality of antenna connections of the ring coupler, a 
Page 5 of 18Attorney Docket No.: INF-2018P51946US wherein the ring coupler comprises a second plurality of antenna connections (Fig.1 items 61, 62, 71, 72; [0042] line 3; [0075] line 2, antenna) configured to couple a second plurality of antennas to the second RF signal connection (Fig.3 item 4; [0035] line 3; second input), wherein the ring coupler is configured to split the second RF signal into a first component that propagates in the ring coupler from the second RF signal connection in a clockwise direction and a second component that propagates in the ring coupler from the second RF signal connection in a counterclockwise direction {[0034] lines 3-7; Fig.3, input S2, one signal pathway passes the connections 4-2-61-71-5-72-62-4 (counterclockwise direction), the other pathway passes the connections 4-62-72-5-71-61-2-4 (clockwise direction)}, wherein the ring coupler is configured to cause, at each of the second plurality of antenna connections of the ring coupler, a superposition of the first component of the second RF signal and the second component of the second RF signal ([0041]; [0034] lines 3-7), wherein second RF transmission signals having different phases are obtained from the second RF signal at the second plurality of antenna connections ([0040]), 
wherein the ring coupler is configured to cause a constructive superposition of the first and the second components of the first RF signal at of the first plurality of antenna connections [(Fig.3 item S1 as the first signal, the signals (items S61 and S72) at connections item 61 and item 72 are constructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0] and to cause a constructive superposition of the first and the second components of the second RF signal at the second plurality of antenna connections [Fig.3 item S2 as the second signal, the signals (items S62 and S71) at connections item 62 and item 71 are constructive superposition, when: 1) distance between item 2 and item 4 is λ/4; 
wherein the ring coupler is configured to cause a destructive superposition of the first and the second components of the first RF signal at the second plurality of antenna connections [Fig.3 item S1 as the first signal, the signals (items S62 and S71) at connections item 62 and item 71 are deconstructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0] and to cause a destructive superposition of the first and the second components of the second RF signal at the first plurality of antenna connections [Fig.3 item S2 as the second signal, the signals (items S61 and S72) at connections item 61 and item 72 are deconstructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to add a coupler between antennae and orthogonal phased RF signals with proper lengths among input and/or output ports. Doing so would use one coupler to generate desired mutually phase-shifted combined signals at antenna connections when it is needed in system design, as recognized by Pruvost ([0007]), and also avoid the interference between the two RF signals. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select proper lengths among input and/or output ports in ring coupler design to meet design requirements, since such a modification would involve only a mere 

Regarding claim 14, which depends on claim 13, Wu does not disclose the connections between antennae and phased RF signals via a ring coupler. In the same field of endeavor, Pruvost discloses that in the MIMO transmission apparatus, 
the ring coupler has different line lengths having a difference corresponding to an even-numbered multiple of λ/2 for the first and the second signal components of the first RF signal that propagate from the first RF signal connection to a first antenna connection in different directions (Fig.3 item 61 when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0. In this case, the absolute even number is 2.), 
the ring coupler has different line lengths having a difference corresponding to an odd-numbered multiple of λ/2 for the first and the second signal components of the first RF signal that propagate from the first RF signal connection to a second antenna connection in different directions (Fig.3 item 71 when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0. In this case, the absolute odd number is 1.), 
the ring coupler has different line lengths having a difference corresponding to an even-numbered multiple of λ/2 for the first and the second signal components of the first RF signal that 
the ring coupler has different line lengths having a difference corresponding to an odd-numbered multiple of λ/2 for the first and the second signal components of the first RF signal that propagate from the first RF signal connection to a fourth antenna connection in different directions, where λ signifies a wavelength of the RF signal (Fig.3 item 62 when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0. In this case, the absolute odd number is 1.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to select proper parameters in the ring coupler design. Doing so would meet requirements as needed in system design. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select proper lengths among input and/or output ports in ring coupler design to meet design requirements, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size as needed.

Regarding claim 15, which depends on claims 13-14, Wu does not disclose the connections between antennae and phased RF signals via a ring coupler. In the same field of endeavor, Pruvost discloses that in the MIMO transmission apparatus, 
the ring coupler has different line lengths having a difference corresponding to an odd-numbered multiple of k/2 for the first and the second signal components of the second RF signal that 
the ring coupler has different line lengths having a difference corresponding to an even-numbered multiple of k/2 for the first and the second signal components of the second RF signal that propagate from the second RF signal connection to the second antenna connection in different directions (Fig.3 item 71 when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0. In this case, the absolute even number is 0.), -21-INF-2018P51946US 
the ring coupler has different line lengths having a difference corresponding to an odd-numbered multiple of λ/2 for the first and the second signal components of the second RF signal that propagate from the second RF signal connection to the third antenna connection in different directions (Fig.3 item 72 when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0. In this case, the absolute odd number is 1.), and 
the ring coupler has different line lengths having a difference corresponding to an even-numbered multiple of λ/2 for the first and the second signal components of the second RF signal that propagate from the second RF signal connection to the fourth antenna connection in different directions (Fig.3 item 62 when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0. In this case, the absolute even number is 2.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to select proper 


Regarding claim 16, Wu disclose that a motor vehicle, comprising: 
a transmission apparatus configured to generate radar signals (Fig.2; col.5 lines 33-43); and 
a reception apparatus configured to receive reflected radar signals (Fig.2; col.5 lines 43-48), 
wherein the transmission apparatus comprises: 
a first radio frequency (RF) signal (col.5 line 40; col.6 line 1; chirp signal is RF signal) connection (Fig.2 output of item 110(1); col.5 line 41) configured to provide a first RF signal having a first phase (col.5 lines 40-42); 
a first phase shifter (Fig.2 item 108(1); col.5 line 41; mixer) configured to set the first phase of the first RF signal and to vary the first phase (col.5 line 40, PSK) of the first RF signal at the first RF signal connection between at least two discrete values (col.12 line 44, K-bit PSK) …… in accordance with a first predetermined phase modulation code (col.6 lines 18-20).
a second RF signal (col.5 line 40; col.6 line 1; chirp signal is RF signal) connection (Fig.2 output of item 110(2)) configured to provide a second RF signal having a second phase (col.5 lines 40-42),
the RF signal can be orthogonal each other using proper codes in the transmission system (col.6 lines 18-20).

a ring coupler (Fig.3 item 1; [0033] line 1) having a first plurality of antenna connections (Fig.1 items 61, 62, 71, 72; [0042] line 3; [0075] line 2) configured to couple a first plurality of antennas to the first RF signal connection (Fig.3 item 2; [0033] line 2; first input), wherein the ring coupler is configured to split the first RF signal into a first component that propagatesAttorney Docket No.: INF-2018P51946US in the ring coupler from the first RF signal connection in a clockwise direction and a second component that propagates in the ring coupler from the first RF signal connection in a counterclockwise direction {[0034] lines 3-7; Fig.3, input S1, one signal pathway passes the connections 2-61-71-5-72-62-4-2 (counterclockwise direction), the other pathway passes the connections 2-4-62-72-5-71-61-2 (clockwise direction)}, wherein the ring coupler is configured to cause, at each of the first plurality of antenna connections of the ring coupler, a superposition of the first component of the first RF signal and the second component of the first RF signal ([0041]; [0034] lines 3-7), wherein first RF transmission signals having different phases are obtained from the first RF signal at each of the first plurality of antenna connections ([0040]); 
in order to use the first phase as a basis for causing the first RF transmission signals to have the different phases at the first plurality of antenna connections of the ring coupler ([0040]),
wherein the ring coupler comprises a second plurality of antenna connections (Fig.1 items 61, 62, 71, 72; [0042] line 3; [0075] line 2, antenna) configured to couple a second plurality of antennas to the second RF signal connection (Fig.3 item 4; [0035] line 3; second input), 
wherein the ring coupler is configured to split the second RF signal into a first component that propagates in the ring coupler from the second RF signal connection in a clockwise direction and a second component that propagates in the ring coupler from the second RF signal connection in a counterclockwise direction {[0034] lines 3-7; Fig.3, input S2, one signal pathway passes the connections 
wherein the ring coupler is configured to cause, at each of the second plurality of antenna connections of the ring coupler, a superposition of the first component of the second RF signal and the second component of the second RF signal ([0041]; [0034] lines 3-7), wherein second RF transmission signals having different phases are obtained from the second RF signal at the second plurality of antenna connections ([0040]), Page 9 of 18Attorney Docket No.: INF-2018P51946US 
wherein the ring coupler is configured to cause a constructive superposition of the first and the second components of the first RF signal at of the first plurality of antenna connections [(Fig.3 item S1 as the first signal, the signals (items S61 and S72) at connections item 61 and item 72 are constructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0] and to cause a constructive superposition of the first and the second components of the second RF signal at the second plurality of antenna connections [Fig.3 item S2 as the second signal, the signals (items S62 and S71) at connections item 62 and item 71 are constructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0], wherein the first plurality of antenna connections and the second plurality of antenna connections are mutually exclusive of each other (It is well known that two sets of signals with different orthogonal features can be exclusive each other. So if the two input signals S1 and S2 have different orthogonal features, which can be provided by the disclosure in Wu, the superposition signals at the antenna connections will be mutually exclusive each other.), and 
wherein the ring coupler is configured to cause a destructive superposition of the first and the second components of the first RF signal at the second plurality of antenna connections [Fig.3 item S1 as the first signal, the signals (items S62 and S71) at connections item 62 and item 71 are deconstructive 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to add a coupler between antennae and orthogonal phased RF signals with proper lengths among input and/or output ports. Doing so would use one coupler to generate desired mutually phase-shifted combined signals at antenna connections when it is needed in system design, as recognized by Pruvost ([0007]), and also avoid the interference between the two RF signals. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select proper lengths among input and/or output ports in ring coupler design to meet design requirements, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size as needed. The use of signals with orthogonal features each other for separating two signals in a same channel, which is well known in field, is likely to be obvious. The selection of signals with proper features each other for transmitting two signals in a same channel, which is well known in field, is likely to be obvious.


Regarding claim 17, Wu disclose that a motor vehicle, comprising:

a reception apparatus configured to receive reflected radar signals (Fig.2; col.5 lines 43-48), 
wherein the transmission apparatus comprises:  -22-INF-2018P51946US 
a first radio frequency (RF) signal (col.5 line 40; col.6 line 1; chirp signal is RF signal) connection (Fig.2 output of item 110(1); col.5 line 41) having a first phase shifter configured to provide a first RF signal, which is derived from an RF signal (col.5 lines 39-42); 
a second RF signal connection (Fig.2 output of item 110(2); col.5 line 41) having a second phase shifter configured to provide a second RF signal, which is derived from the RF signal (col.5 lines 39-42); 
a control circuit (Fig.2 item 206; col.6 line 21-22 PSK coder) configured to set a first phase of the first RF signal at the first RF signal connection and to set a second phase of the second RF signal at the second RF signal connection on the basis of predetermined multiple-input multiple-output (MIMO) codes (col.6 lines 18-20; col.5 lines 1-2); and 
in accordance with a first selected MIMO code on a basis of the first phase of the first RF signal (col.6 lines 18-20; col.5 lines 1-2); 
in accordance with a second selected MIMO code on a basis of the second phase of the second RF signal (col.6 lines 18-20; col.5 lines 1-2)

the RF signal can be orthogonal each other using proper codes in the transmission system (col.6 lines 18-20).
However, Wu does not disclose the connections between antennae and phased RF signals via a ring coupler. In the same field of endeavor, Pruvost discloses that 
a ring coupler (Fig.3 item 1; [0033] line 1) having a first plurality of antenna connections (Fig.1 items 61, 62, 71, 72; [0042] line 3; [0075] line 2) configured to couple a first plurality of antennas to the first RF signal connection (Fig.3 item 2; [0033] line 2; first input), wherein the ring coupler is configured 
wherein the ring coupler comprises a second plurality of antenna connections (Fig.1 items 61, 62, 71, 72; [0042] line 3; [0075] line 2, antenna) configured to couple a second plurality of antennas to the second RF signal connection (Fig.3 item 4; [0035] line 3; second input), wherein the ring coupler is configured to split the second RF signal into a first component that propagates in the ring coupler from the second RF signal connection in a clockwise direction and a second component that propagates in the ring coupler from the second RF signal connection in a counterclockwise direction {[0034] lines 3-7; Fig.3, input S2, one signal pathway passes the connections 4-2-61-71-5-72-62-4 (counterclockwise direction), the other pathway passes the connections 4-62-72-5-71-61-2-4 (clockwise direction)}, wherein the ring coupler is configured to cause, at each of the second plurality of antenna connections of the ring coupler, a superposition of the first component of the second RF signal and the second component of the second RF signal ([0041]; [0034] lines 3-7), wherein second RF transmission signals having different phases are obtained from the second RF Page 11 of 18Attorney Docket No.: INF-2018P51946US signal at the second plurality of antenna connections ([0040]), 
wherein the ring coupler is configured to cause a constructive superposition of the first and the second components of the first RF signal at of the first plurality of antenna connections [(Fig.3 item S1 as 
wherein the ring coupler is configured to cause a destructive superposition of the first and the second components of the first RF signal at the second plurality of antenna connections [Fig.3 item S1 as the first signal, the signals (items S62 and S71) at connections item 62 and item 71 are deconstructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0] and to cause a destructive superposition of the first and the second components of the second RF signal at the first plurality of antenna connections [Fig.3 item S2 as the second signal, the signals (items S61 and S72) at connections item 61 and item 72 are deconstructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to add a coupler 


Regarding claim 18, Wu discloses that 
a transmitter for transmitting a radio frequency (RF) transmission signal (col.5 line 59, transmitter; col.6 line 1, RF signal) with coded phase differences. 
in accordance with a first selected multiple-input multiple-output (MIMO) code on a basis of the first phase of the first RF signal (col.6 lines 18-20; col.5 lines 1-2);
in accordance with a second selected MIMO code on a basis of the second phase of the second RF signal (col.6 lines 18-20; col.5 lines 1-2);
However, Wu does not disclose the connections between antennae and phased RF signals via a ring coupler. In the same field of endeavor, Pruvost discloses that the method for transmitting a radio frequency (RF) transmission signal comprising: 

coupling, via a second RF signal connection (Fig.3 item 4; [0035] line 1), a second RF signal (Fig.3 item S2; [0035] line 3) having a second phase (The phased input signal can be provided by the disclosure of Wu.) into the ring coupler for coupling the first plurality of antennas and the second plurality of antennas (Fig.3; [0042] line 3, four outputs connected to antennas; [0075] line 2) to the second RF signal connection; 
splitting by the ring coupler the first RF signal into a first component that propagates in the ring coupler from the first RF signal connection in a clockwise direction and a second component that propagates in the ring coupler from the first RF signal connection in a counterclockwise direction {[0034] lines 3-7; Fig.3, input S1, one signal pathway passes the connections 2-61-71-5-72-62-4-2 (counterclockwise direction), the other pathway passes the connections 2-4-62-72-5-71-61-2 (clockwise direction)}; 
splitting by the ring coupler the second RF signal into a first component that propagates in the ring coupler from the second RF signal connection in a clockwise Page 12 of 18Attorney Docket No.: INF-2018P51946US direction and a second component that propagates in the ring coupler from the second RF signal connection in a counterclockwise direction {[0034] lines 3-7; Fig.3, input S2, one signal pathway passes the connections 4-2-61-71-5-72-62-4 (counterclockwise direction), the other pathway passes the connections 4-62-72-5-71-61-2-4 (clockwise direction)}; 
inducing by the ring coupler, at each of the first plurality of antenna connections of the ring coupler, a superposition of the first component of the first RF signal and the second component of the 
inducing by the ring coupler, at each of the second plurality of antenna connections of the ring coupler, a superposition of the first component of the second RF signal and the second component of the second RF signal ([0041]; [0034] lines 3-7), wherein second RF transmission signals having different phases are obtained from the second RF signal at the second plurality of antenna connections ([0040]), 
wherein the ring coupler is configured to cause a constructive superposition of the first and the second components of the first RF signal at of the first plurality of antenna connections [(Fig.3 item S1 as the first signal, the signals (items S61 and S72) at connections item 61 and item 72 are constructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0] and to cause a constructive superposition of the first and the second components of the second RF signal at the second plurality of antenna connections[Fig.3 item S2 as the second signal, the signals (items S62 and S71) at connections item 62 and item 71 are constructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and item 5 is λ/8; and 3) distance between item 72 and item 5 is λ/8; and 4) L=0], wherein the first plurality of antenna connections and the second plurality of antenna connections are mutually exclusive of each other (It is well known that two sets of signals with different orthogonal features can be exclusive each other. So if the two input signals S1 and S2 have different orthogonal features, which can be provided by the disclosure in Wu, the superposition signals at the antenna connections will be mutually exclusive each other.), and 
wherein the ring coupler is configured to cause a destructive superposition of the first and the second components of the first RF signal at the second plurality of antenna connections [Fig.3 item S1 as the first signal, the signals (items S62 and S71) at connections item 62 and item 71 are deconstructive superposition, when: 1) distance between item 2 and item 4 is λ/4; and 2) distance between item 71 and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to add a coupler between antennae and orthogonal phased RF signals with proper lengths among input and/or output ports. Doing so would use one coupler to generate desired mutually phase-shifted combined signals at antenna connections when it is needed in system design, as recognized by Pruvost ([0007]), and also avoid the interference between the two RF signals. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select proper lengths among input and/or output ports in ring coupler design to meet design requirements, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size as needed. The use of signals with orthogonal features each other for separating two signals in a same channel, which is well known in field, is likely to be obvious. The selection of signals with proper features each other for transmitting two signals in a same channel, which is well known in field, is likely to be obvious.

Regarding claim 19, which depends on claim 18, Wu discloses that the method further comprising: 

However, Wu does not disclose signal propagation if a ring coupler is connected between antennae and phased RF signals. In the same field of endeavor, Pruvost discloses that 
In order to use the first phase as a basis for causing the first RF transmission signals to have different phases at the first plurality of antenna connections of the ring coupler ([0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Pruvost to generate phased RF signals as needed based on the requirement of transmission system design. Doing so would use one coupler to generate several pairs of mutually phase-shifted combined signals at antenna connections when it is needed in system design, as recognized by Pruvost ([0007]). The selection of signals with proper features each other for transmitting two signals in a same channel, which is well known in field, is likely to be obvious.

Regarding claim 21, which depends on claims 18-19, Wu discloses that the method further comprising: 
varying the second phase (col.5 line 40, PSK) of the second RF signal at the second RF signal connection (Fig.2 output of item 110(2); col.5 line 41) between at least two discrete values (col.12 line 44, K-bit PSK), …… in accordance with the second selected MIMO code (col.6 lines 18-20). 
However, Wu does not disclose signal propagation if a ring coupler is connected between antennae and phased RF signals. In the same field of endeavor, Pruvost discloses that 
in order to use the second phase as a basis for causing the second RF transmission signals to have different phases at the second plurality of antenna connections of the ring coupler ([0040]).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          

/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648